 MABEN ENERGY CORP.149Maben Energy Corporation;Stoney Coal Company;East Gulf Fuel Corporation;Hansford Smoke-less Collieries,Inc.;Harley Mining,Inc.; Birch-fieldMining,Inc.;DavidsonMining, Inc.;M.A.E.-West,IncorporatedandUnitedMineWorkers of America.Case 9-CA-25737DECISON AND ORDERJune 15, 1989BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn March 9, 1989, Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondents filed exceptions and a supportingbrief, and the Charging Party filedan answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, MabenEnergy Corporation; Stoney Coal Company; EastGulf Fuel Corporation; Hansford Smokeless Col-lieries,Inc.;HarleyMining,Inc.;BirchfieldMining,Inc.;DavidsonMining,Inc.; and M.A.E.-West, Incorporated, Beckley,West Virginia, theirofficers,agents, successors,and assigns,shall takethe action set forth in the Order.i In affirming the judge's 8(a)(5)and (1) findings based on the Re-spondents'refusal to provide relevant information requested by theUnion,we find no ment in the Respondents'contention that their refusalwas justified because some of the requested information was confidential.The Respondents raised confidentiality concerns for the first time at thehearing,and at no time complied with the duty to come forward withsome offer to accommodate its concerns with its bargaining obligation.SeeOilWorkers Local 6-418 v.NLRB,711 F 2d 348,363 (D C Cir.1983);TritacCorp.,286 NLRB 522 (1987). At no time has the Union indi-cated that it would not consider such an accommodation,and it implicit-ly showed a willingness to do so in its information request by providingfor the exclusion of arguably confidential contract sales figures from arelevant document requested.Damon W. Harrison Jr.,Esq., for the General Counsel.Fred F. HolroydandWilliam D. Stover, Esqs.,for the Re-spondents.Charles F. Donnelly, Esq.,for the Charging Party Union.DECISIONFRANK H. ITKIN, Administrative Law Judge. Anunfair labor practice charge was filed in this case on Sep-tember 2 and an amended charge was filed on October 5,1988.An amended complaint issued on November 9,1988. Briefly,the General Counsel alleges that the Unionhas requested each Respondent Employer since June 6,1988, to furnish it with certain information; the informa-tion requested is necessary and relevant to the Union'sperformance of its function as the exclusive bargainingrepresentative of appropriate units of each Employer'semployees;and each Employer has failed and refused tofurnish the Union with the requested information, in vio-lation of Section 8(a)(1) and (5) of the National LaborRelations Act. Respondent Employers deny violating theAct as alleged.A hearing was held on the issues raisedin Beckley,West Virginia,on January 10, 1989, and onthe entire record, including my observation of the de-meanor of the witnesses,Imake the followingFINDINGS OF FACTRespondents admittedly are employers engaged incommerce and the Union is a labor organization as al-leged. The Union admittedly has been the exclusive bar-gaining agent of an appropriate unit of each RespondentEmployer's employees at all times material to this caseand each RespondentEmployerhas so recognized theUnion. Such recognition has been embodiedin separatesuccessive collective-bargaining agreements,themostrecent of which are effective from January 31, 1988,through February 1, 1993. The appropriatebargainingunits are as follows:All employees employed by [each Respondent]working in or about [each Respondent's]mine, ex-cluding all professional employees,guards and su-pervisors as defined in the Act.See General Counsel's Exhibits 1(o) and 1(q).Counsel for Respondent Employers, in his posthearingbrief, acknowledges that the "Union and the Employerare signatory to a collective bargaining agreement ...";"the parties have had such a contractual relationship atall times material to this case"; "on June 6, 1988, theUnion sent a letter to Paul Kizer,an officer of some ofthe employers listed herein,"requesting certain informa-tion(G.C. Exh.2) in order"to determine the interrela-tionship between the various companies included as Re-spondents herein"; "the Employer. . .determined that itwas an improper request because it called for informa-tion clearly confidential and privileged and not subject tothe disclosure rule"; and "the Employer thereby declinedto furnish the requested documents or to answer the ex-pounded interrogatories."Counsel for Respondent Em-ployers further states in his posthearing brief that "thereis no question that the Union is entitled to request muchof the information contained in the June 6, 1988 letter";the Union assertedly did not respond to "a request forclarification" (G.C.Exh. 5); "a clarification of thedemand would narrow the request to the point where itwould not. . .jeopardize the Employers' financial posi-tions";"the [requested]tax returns are of such confiden-tialnature that they would not be required to be dis-closed"; and the "information requested was covered by. .. arbitration proceedings." The General Counsel andthe Union argue that the requested information is neces-295 NLRB No. 23 150DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDsary and relevant to the Union's performance of its func-tion as bargaining agent of the unit employees and theEmployers have refused to disclose any of the requestedinformation.The evidence pertaining to these and relatedcontentions is summarized below.The June 6, 1988 request was sent from RobertPhalen, president of District 17 of the Union, to H. PaulKizer,admittedly part owner,president,officer, andagent of various of the named Respondent Employers(G.C. Exhs.1(o), 1(n), and 2).1 Phalen explained in hisJune 6 request that "there has been much disagreementand confusion over the nature and scope of your variousoperations"within the jurisdiction of both District 17and District 29 of the Union"as they impact upon ourmembership's important contractual rights such as, butnot limited to, seniority issues, panel and recall rightsand job bidding."Phalen requested the specified informa-tion for each of 15 named companies,which include the8 named Respondents,from October 1, 1984, to thepresent.The documentary requests were for, inter alia,copies of leases, subleases and/or mining contracts be-tween or among the named companies in effect duringthe Union's 1984 contract and presently in effect;copiesof the Legal Identity Reports filed with MSHA for alloperations owned,leased,or controlled by the namedcompanies or in which they had an interest;copies of allmining permits in existence presently and during the1984 contract with the Union;copies of certain reportspertaining to the payment of employee benefits filed withIRS from 1983 to the present;copies of notices to theStateCommissioner of Labor regarding any contract,subcontract, lease or sublease for mining operations onany property owned,leased or controlled by the namedcompanies or in which they had an interest between 1983and the present;copies of any Withdrawal LiabilityNotice and Demand as required underERISAor any re-lated documents to or from the UMWA Health and Re-tirement Funds or anyone else concerning any withdraw-al liability of the named companies;copies of all coalsales contracts between any of the named companies andpurchasers,with financial information deleted;copies ofcorporate income tax returns with designations pertain-ing to consolidated returns;and an organizational flowchart of the named companies. Phalen also requested an-swers to certain interrogatories pertaining to the identityof the officers,directors, and management representa-tives of the named companies;the identity of personsperforming their labor relations functions; the identity oftheir customers; the identity of individuals performingcertain services for the named companies;the identity oftheir common insurance carriers;the identity of anyequipment exchanged,sold, or leased between the namedcompanies;the identity of personnel transferred betweenthe named companies;and the identity of the hiring pro-cedures utilized.Subsequently,on June 23,Phalen again wrote Kizer,as follows(G.C. Exh. 3):'At the hearing,counsel for Respondent Employer stipulated that "theinformation request leter of June 6was sent to and received by eachof Respondent corporations in this proceeding." See Tr 8.As it is essential for the Union to determine theextent, if any, of the interrelationship between yoursignatory companies and your nonsignatory compa-nies.for purposes of contract administration and col-lective bargaining,this is to request your immediateresponse to my letter of June 6, 1988 to you re-questing certain detailed information... . If youhave any problem with or desire clarification of anyof the Union's information request, please don'tdelay the submission of the remainder of your an-swers; but,instead,send them and contact me im-mediately in order that we may discuss any particu-lar problem you have encountered . .. .On July 1, William D. Wise Sr., of M.A.E. Services,Inc.,wrote Phalen that the June 6 letter to Kizer hadbeen given to Wise, "as I have worked on labor relationsmatters for him in the past," and would be responded towithin 30 days. (See G.C. Exh. 4.) Thereafter, on July29,Wise wrotePhalen(G.C. Exh.5), stating,inter alia,"I am at a loss to understand your request for informa-tion . . ."; "we have had no request for that type of in-formation from District 29" and some of the named cor-porations are within the geographical division of District29; although Harley, Davidson,Birchfield and M.A.E.-West are within the "boundaries of District 17, theyhave signed contracts with the Union and have providedthe Union with certain information;"therefore,you haveallthe information necessary for contract administra-tion";"there are no negotiations in process. . .";and"information above and beyond that stated contractuallyis not germane especially in light of the fact that I knowof no grievance or dispute in process. . . . "Wise thenasked in his letter whether there are "specific allega-tions" by employees of the corporations;that they beidentified;and, if not, what is the "specific purpose ofyour request."The letter concluded:Mr. Kizer, in his individual capacity,is not a signa-tory toany agreement.Therefore,counsel for himhas advised him not to divulge information concern-ing corporations or other individuals. . .each [cor-poration]should make their own decision on pro-viding you with corporate information other thanthat requested within the confines of the currentWage Agreement ... .On August 4, Phalen wrote Wise(G.C. Exh.6) repeat-ing his request for the information; "the requested infor-mation is essential to enable theUMWAto effectivelyadminister and monitor important contractual rights andobligationswhich I have previously specified";"bothDistricts 17 and 29 share common concerns and prob-lems in this matter"; and"I [Phalen]have been chargedwith the task of attempting to untangle an ever increas-ingmaze of corporate transactionswhich severelyimpact on the job security of union members notwith-standing any geographical division between District 17and 29."Respondents concededly did not provide the re-quested information in response to Phalen's letters ofJune 6, June 23, and August 4; however,on August 12,Wise wrote Phalen(G.C. Exh. 7): MABEN ENERGY CORP.151Please note that nowhere inmy letter to you .. .does it state a refusal of information to you in mat-ters of a contractually authorized concern. Howev-er, the letter asks for more specific informationbefore your request can be properly assessed.It alsoasked that you request any desired information fromeach corporation you listed which you feel you areauthorized to do ....2Phalen testified that his responsibilities as president ofDistrict 17 include the administration and enforcement ofthe Union's 1984 and 1988 contracts (G.C. Exhs. 8 and9); that Cecil Roberts, vice president of the InternationalUnion,in response to "several complaints from peoplewithin the organization," "assigned me to look into thismatter involving Maben Energy" or the "Maben EnergyComplex";that "we had received complaints from .. .former employees of Quinland Coal [one of the compa-nies named in G.C. Exh. 2] . . . they felt that they hadpanel rights under the new language of the 1988 con-tract"; that the 1988 contract provides,inter alia,"panelrights and expanded job opportunities for employees thatmay be on an inactive panel for an employer";3and that,based on information in the Union's possession, theUnion "suspected" or "concluded" that the "companieslisted"in the June 6 letter"constituted one commonsingle joint employer or alter eqos."Phalen then listedthe bases for this suspicion or conclusion,as follows: Re-spondent-Employers have the same address; a 1987newspaper article reported that 10 coal mining and proc-essing companies,including various Respondents here,and Kizer,an official of all the corporations, agreed topay back wages to some 500 workers in proceedings in-volving the United States Department of Labor's Wageand Hour Division(G.C. Exh.32); a complaint from aformer Quinland Coal employee that there had been atransfer of some 46 employees from Respondent Harley'smine to Respondent Birchfield's mine during late 1987(G.C. Exhs. 30 and 31); a September 9, 1987meetingwith representatives of various Respondents or the so-calledMaben group to discuss signing.a "me-too agree-ment"or "letter of intent" between the Union and vari-ous Respondents pertaining to the new 1988 contract tobe negotiated;Kizer was the "primary spokesman" fortheRespondents at the above September 9 meetingwhere the operations of the various companies were dis-cussed and Kizer announced"thatwe were gettingready to open up the old Bonnie operation which wasformely the Beckley Lick Run Coal Company [named in2As noted supra,counsel for Respondent Employers stipulated at thehearing that Phalen's June 6 letter to Wise was"sent to and received byeach of the Respondent corporations."s Phalen noted that the specific contractual language"Dealing with ex-panded job opportunites" for employees is contained in art. II, Job Op-portunity and Benefit Security(JOBS),and the specific contractual lan-guage pertaining to "panel rights"is contained in art.XVII,Seniority ofthe 1988 contract,0 C. Exh.8See also Gies&Smith,Labor LawSuccessorshipUnder theNational Bituminous Coal and Wage AgreementandtheUnion's Campaignfor Job Security,Vol 90 W.VA. L. Rev 921,942-951(1988), in which the writers note that the new provisions of the1988 contract"affect both job security at non-signatory operations andleasing and licensing activities at signatory operations,"and "create sig-nificant new obligations for industry employers."A copy of thispublica-tion is also annexed to Charging Party's brief.G.C. Exh. 2]"; information that William D. Wise Sr."handles all aspects of labor relations. . .for the entiregroup of the Maben companies" (see G.C. Exhs. 4 and 5)and theyhave a common insurance carrier; "severalcomplaints"from former employees"regarding the inter-change of equipment from one operation to another" ofvariousRespondents as well as the"interchange of su-pervisory personnel";the facts recited in 1983, 1986, and1987 arbitration decisions or adduced at the proceedingspertaining to various Respondents'operations and theirrelationships(G.C. Exhs.25, 28,and 29);and relateddocuments which the Union had in its files.See alsoGeneralCounsel'sExhibit 27, a memorandum fromKizer of M.A.E. Services,on June 8, 1987,to "salaryand management personnel,"reciting: "M.A.E. Services,Inc. provides management services for the coal oper-ations which comprise the East Gulf Complex . . . andthe M.A.E.-West Complex ..." and General Counsel'sExhibit 26, a memorandum from M.A.E. Services, onSeptember 2, 1986,to its employees and the employeesof "those operations service" including Quinland andvariousRespondents.Phalen then reviewed each requested item of informa-tion in his June 6 letter explaining how the requested in-formation would assist the Union in performing its func-tion as bargaining agent of the unit employees.The re-quested information would,inter alia,reveal "who theplayers are";the nature of the relationship between thesevarious enterprises"insuring that our members' rightshave not been violated by the complex structure ofMaben"; disclose "what Maben owns" and what theother named entities own and their relationships; "whothe company is that holds[each mining]permit";the ex-istence of"common management"or "common control"among the entities;and thus "would place us in the pos-ture to make a valid argument"that this"group" "consi-tutes a common employer oran alter ego . . .in order toprovide. . .panel rights for the employees as well as ex-panded job opportunities" under the contract. Phalennoted that the Union's request permitted the Employersto "delete the actual price per ton"for coal under salescontractsbetween these companies and purchasers;"We're not looking for specific financial data" in the re-quested tax returns and such data can be deleted; "wecan sign a confidentiality pledge or whatever today";"what I am looking for is whether or not it's a consoli-dated return." Phalen explained that he has not receivedany of therequested information and "was willing to ad-dress any concerns the Company may have concerningconfidentiality or proprietary information"-the Employ-ers never expressed to him"any concerns regarding .. .confidentiality."44 On cross-examination,Phalen explained that"panel rights" or "jobopportunities" are not the only concernof the Unionhere;there areother contractual benefits involved including the health benefits for em-ployees ofemployers who have gone out of business Phalen also ex-plained thatBeckley LickRun Company, referredto above, formerly op-erated the Bonnie mine and that enterprise is now operated by Respond-ent HanfordSmokeless and Zalkia Sales,also namedinG.C. Exh. 2; fur-ther,the formerQuinland Coal,also namedinG.C. Exh. 2,was signato-ry to the 1984contract and did not sign the 1988 contract-"the oldstructure Quinlandand M A.E.-West. . . panels are under [Respond-ent]M.A.E.-West." 152DECISIONS OF THENATIONALLABOR RELATIONS BOARDEverett G. Accord is president of District 29 of theUnion.His duties and responsibilities for the Unionwithin his geographical division are essentially similar tothose of Phalen. Accord testified that, shortly afterspending the 1988 contract which as noted contained"new job protection and job opportunity" provisions,InternationalUnion Vice President Cecil Roberts ap-prised him that the Unionwas going to attempt to determine if in fact all thecorporations[in the so-calledMaben group] .. .were one in the same, were a common employer,and that he[Roberts]had assigned Mr. Phalen tohead up that projectand I was to assist him[Phalen] in any manner.Accord later spoke with Phalen and authorized Phalen"tomake the request" of the Employers involved.Accord also assured Phalen that he would provide anyinformation pertaining to operations within District 29.Accord further testified that during late 1987, he was no-tified byM.A.E. Services and Wise that Amigo Smoke-less Coal Corporation,named in General Counsel Exhib-it2,would no longer be liable or responsible for thehealth benefits of a group of its pensioners and widows;that he thereafter spoke with Kizer about the possibilityof continuing these benefits;thatKizer"did agree thathe would continue the health benefits for Amigo Smoke-less" and that "as of this day . . . they are still providingthese benefits"even though Amigo Smokeless is nolonger "operating"and is not a signatory to the 1988contract.5WilliamD.Wise Sr., vice president of human re-sources for M.A.E. Services,Inc., testifiedwith respectto a pending arbitration proceeding.See attachments tocounsel forRespondentEmployers'brief,discussedbelow with reference to the Employers' contention thatthe Board should defer to this pending arbitration pro-ceeding.As Wise noted, "basically, it's some of the per-sonnel from[the former]Quinland Coal wanting to panelto other mines in the area belonging to Harley Mining,BirchfieldMining and Davidson Mining. . ."Wise nexttestified that he has not received any "response" fromPhalen to his alleged request for "clarifications,"as recit-ed above. And, Wise, referring to Respondent's Exhibit1, claimed that Respondent Employers,by signing a 1987interim agreementwith the Union,were no longer obli-gated to provide the requested information in this case.Thiswaiver contention is also discussed below. Wise wasasked about"pensions [and hospitalization rights]paid tothe Amigo and Beckley Run Companies."Wise general-ly claimed that "they're being paid through the same sit-uation as all other retired employees are being paid forthe various companies whether they are in business rightnow or not" and"it is not unusual in the coal fields for a6Accord also explained that Beckley Lick Run Company,named inG.C. Exh. 2, was initially a subsidiary of CSX Corporation; that it wasshut down in 1987, and that it was later "taken over by Paul Kizer andhis corporations ... and they named the deep mines Hansford SmokelessCollieries and they named the preparation plant ZalikiaSales."HansfordSmokeless is a Respondent in this proceeding and both Hansford Smoke-less and ZalkiaSalesare named in G.C. Exh. 2.company to enter into these side type agreements...."Elsewhere,Wise claimed that he did not know "who isproviding the health benefits for Amigo Smokeless."Much of the testimony and evidence summarizedabove is undisputed. I credit the above testimony ofPhalen and Accord. Their testimony is in part mutuallycorroborative and is sustantiated by undisputed docu-mentary evidence of record. They impressedme as trust-worthy and reliable witnesses.On the other hand, thetestimony of Wise was general,limited,and incomplete.Insofar as the testimony of Phalen and Accord conflictswith the testimony of Wise, I credit the testimony of theformer witnesses as more detailed,complete, and reli-able.DiscussionsUndersettled principlesof labor law,an employeris obligatedto providea union with re-quested informationif there is a probability thatsuch data is relevantand will be ofuse to the unionin fulfillingits statutoryduties and responsibilities asthe employees'exclusive bargaining representative.The issue in sucha case is "whetherthe requested infor-mation had-probableand potentialrelevance to theunion'sstatutoryobligation to represent employeeswithin the contractualunits"; "thefactthe requested in-formation may relateto employersad employeesoutsidethe representedbargaining unit doesnot by itself negateits relevance";for,whateverthe eventual merits of the union'sclaimthat their contractsare being violated andtheir bargaining unitsunlawfully diminished, theyare entitledto the requestedinformationunder thediscovery type standardannouncedinNLRB v.Acme Industrial Co.,385 U.S. 432, 437 (1967), tojudge forthemselveswhether to press their claimsin the contractual grievnaceprocedures or beforethe Boardor Courts ... .Associated General Contractors of California,242 NLRB891 (1979), enfd. as modified 633 F.2d 766 (9th Cir.1980). -See alsoElectrical Energy Services,288 NLRB 925(1988), and cases cited at 16to 19.. And,where a unionseeks information to establish an alter ego or single em-ployer relationship,it isnot required to prove the exist-ence of such a relationship,rather, it is sufficient "thatGeneral Counsel has established that the union had anobjective factual basis for believing"that one entity is an"alter egoor single employer"of the other.M. Scher &Sons, Inc.,286 NLRB 688 (1987).The Union's showing here amply demonstrates proba-ble and potential relevance of the requested informationin fulfilling its statutory representative duties.The Union,as shown above, requested the specified informationfrom Respondent Employers in order "to effectively ad-minister and monitor important contractual rights andobligations"; "to determine the extent if any of the inter-relationship between [Kizer's] signatory companies and[his] nonsignatory companies for purposes of contract ad- MABEN ENERGY CORP.153ministration and bargaining"; "to determinewhether thelisted employers constitute a joint employer or single em-ployer oralter ego";because,as union representativePhalen credibly explained,they impact upon our memberships'important con-tractual rights such as, but not limited to, seniorityissues, panel and recall rights andjob security bid-ding.Significantly, as noted above, the new provisions of the1988 contract signed by Respondents "affect both job se-curityat nonsignatory operations and leasing and licens-ing activities at signatory operations"and thus enhancethe potential and probable relevance of the requested in-formation.In sum,the requested information has suffi-cient probable and potential relevance here.Further, the General Counsel has adequately demon-strated on this record that the Union had an "objectivefactual basis for believing" that Respondent Employersare a single or joint employer or alter ego or otherwisecontractualrights beyond theconfinesof eachseparateemployer.Thus, as Union Respresentative Phalen credi-bly testified, and the record shows, Respondent Employ-ers have the same address;Wise has handled the laborrelations for Respondents for some time;there is evi-dence of common ownership and management; a 1987newspaper article reported that 10 coal mining and proc-essing companies,including various Respondents here,and Kizer,an official of all the corporations,agreed topay back wages to some 500 workers in proceedings in-volving the United States Department of Labor's Wageand Hour Division;therewere reports of a transfer ofsome 46 employees from Respondent Harley's mine toRespondent Birchfield'smine during late 1987; there wasa September 9, 1987 meeting with representatives of vari-ous Respondents or the so-called Maben group to discusssigning a"me-too agreement"or "letter of intent" be-tween the Union and various Respondents pertaining tothe new 1988 contract to be negotiated;Kizer was the"primary spokesman"for the Respondents at the aboveSeptember 9 meeting where the operations of the variouscompanies were discussed and Kizer announced"that wewere getting ready to open up the old Bonnie operationwhich was formerly the Beckley Lick Run Coal Compa-ny"; Respondent Employers have a common insurancecarrier; there were reports of the "interchange of equip-ment from one operation to another" of various Re-spondents as well as the "interchange of supervisory per-sonnel";there was a memorandum from Kizerof M.A.E.Services, on June 8, 1987, to "salary and managementpersonnel,"reciting:"M.A.E. Services,Inc.providesmanagement services for the coal operations which com-prisethe East Gulf Complex . . . and the M.A.E.-WestComplex"; and therewas a memorandumfrom M.A.E.Services, on September 2, 1986,to its employees and theemployees of "those operations serviced"includingQuinland and various Respondents.Further, as UnionRepresentativeAccord credibly testified, during late1987, he was notified by M.A.E. Services and Wise thatAmigo Smokeless Coal Corporation would no longer beliable or responsible for the health benefits of a group ofits pensioners and widows;that he thereafter spoke withKizer about the possibility of continuing these benefits;that Kizer "did agree that he would continue the healthbenefits for Amigo Smokeless" and that "as of this day... they are still providing these benefits"even thoughAmigo Smokeless is no longer"operating"and is not asignatory to the 1988 contract.There is on this record anobjective basis for believing that Respondent Employersand the other entities named in the Union's request forinformation were or are a single or joint employer oralter egos or otherwise sufficiently interrelated to en-force union contractual claims beyond the boundaries ofeach named RespondentEmployer.Counsel for Respondent Employers acknowledges that"there is no question that the Union is entitled to requestmuch of the information contained in the June 6, 1988letter"; nevertheless, none of the information was provid-ed to the Union in response to its repeated requests.Counsel for Respondent argues that the Union hadwaived its statutory right to the requested information.In support of this contention,counsel cites a November9, 1987 letter(R. Exh.1) from the Union to Respondentspertaining to the negotiation of a new contract and en-closing an interim agreement.The letterrecites, interalia:Execution of the 1987 Interim Agreement by yourcompany andthe UMWA willeliminate the needforyour,response to the enclosed informationdemand and the need to conduct independent nego-tiations.The "information demand"in this letter is not the sameas the requests which are the subject of the instant litiga-tion. It is true that there are some similar requests for in-formation; however, a reading of both the 1987 "infor-mation demand"and the June 6, 1988 requests makes itapparent that the 1987 "demand"was for "meaningfulbargaining over a successor contract" and significantlydifferent than the requests in issue here.Consequently,the fact that Respondents signed such Interim Agree-ments in 1987 and therefore did not have to respond tothe enclosed"information demands" cannot be viewedon this record as a "clear and unmistakable"waiver bythe Union of its statutory right to future requests for in-formation necessary and relevant to the performance ofitsduties as the exclusive bargaining agent of the unitemployees involved in this case.Cf.Indianapolis PowerCo., 291 NLRB1039 (1988).Counsel for Respondents next argues "that the infor-mation requested was covered by . . . arbitration pro-ceedings"and the Board should defer to these arbitrationproceedings.Counsel for Respondents has submittedwith his posthearing brief and opinion an award betweenM.A.E.-West, Birchfield, Davidson, and Maben Energyand United Mine Workers of America Local Union No.1989, with related correspondence.This award, issued onJanuary 10, 1989,is styled as an "interim-award"deter-miningthat the grievance involved was "timely" filed"and the case shall now proceed upon its merits."As thearbitrator stated, 154DECISIONSOF THE NATIONALLABOR RELATIONS BOARDat this stage of this case,the only question to be de-termined iswhether or not the.grievancewastimely filed. The grievanace concerns the claim byprevious employees of Quinland that they be per-mitted to panel for work at Davidson, Harley,Birchfield and Maben Industries as and when workbecomes available.The Arbitrator, however, in his "interim-award,:" diddirect the Employers involved to make specific limiteddisclosures to the Union under the contract"in the hopethat the Union will accept limited relevant information."It is clear that the information requested by the Union inthe instant case is for a much broader purpose and great-er in scope than the information relevant to claimed"panel rights" of only the former Quinland employees.As counsel for the General Counsel argues, "The infor-mation is sought in order to determine whether or notcontract violations have occurred and whether to file ad-ditional grievnaces unrelated to the grievance pendingbefore the Arbitrator." And, as the Board restated inSte-phen Oderwald, Inc.,284 NLRB 277 (1987), such "8(a)(5)allegations are not properly deferrable. . .involving anemployer's refusal to furnish information requested by anexclusive collective-bargaining representative."Counsel for Respondents also argues that the requestedinformation is "clearly confidential and privileged."However, as Union Representative Phalen credibly testi-fied, the Employers were permitted to delete prices fromsales contracts;"we're not looking for specific financialdata" in the tax returns; "we can sign a confidentialitypledge or whatever today"; the Union "was willing toaddress any concerns"the Employers may have "con-cerning confidentiality or proprietary information" andthe Employers never expressed to the Union "any con-cerns regarding. . .confidentiality."Underthe circum-stances, counsel for Respondents'vague claim here ofconfidentiality and privilege,where Respondents haveprovided none of the material in response to the Union'srepeated requests,does not provide a defense to its refus-al as found unlawful above.Moreover,such matter per-taining to the protection of confidential or privileged in-formation can be dealt with more appropriately and ef-fectively during the compliance stage of this proceedingif necessary.6In sum, I find and conclude on this record that Re-spondent Employers have violated Section 8(a)(1) and(5) of the Act as alleged.6 I also reject as without merit Respondents'assertion that Union Rep-resentative Phalen acted without authority here because some of the Em-ployers are outside of Phalen's geographical division.This record makesitclear that Phalen acted with full authority of the Union and the Re-spondent Employers were fully aware of this at all times pertinent to thiscase.In like vein,Respondents'assertion that the Union should make sep-arate requests of each Employer is equally baseless, counsel for Respond-ents stipulated here that the June 6 information request was in fact re-ceived by each Employer.Finally, I view on this record Respondents'so-called request for clarification as not a good-faith attempt for clarifica-tion of the requested data,but instead part and parcel of the RespondentEmployers'effort to delay and avoid providing the relevant and neces-sary data.CONCLUSIONS OF LAW1.Respondents are Employers engaged in commerceas alleged.2.TheUnion is a labor organization as alleged.3.Respondent Employers,inviolationof Section8(a)(1) and(5) of the Act, have failed and refused to bar-gain in good faith with the Union as the exclusive bar-gaining agent of their employees in the folowing appro-priate bargaining units by failing and refusing to furnishtheUnion with certain requested information, as de-scribed in the above decision,which was and is neces-sary and relevant to the Union's performance of its func-tion as the exclusive bargaining agent of the unit employ-ees. The appropriate bargaining units are:All employees employed by[eachRespondent]working in or about [each Respondent's]mine, ex-cluding all professional employees,guards, and su-pervisors as defined in the Act.4.The unfair labor practices found above affect com-merce as alleged.REMEDYTo remedy the unfair labor practices found above, Re-spondent Employers will be directed to cease and desistfromengagingin such conduct or like or related conductand to post the attached notice. Respondent Employerswill further be directed to turn over to the Union the re-quested information as described above.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondents, Maben Energy Corporation; StoneyCoal Company; East Gulf Fuel Corporation; HansfordSmokeless Collieries, Inc.; HarleyMining, Inc.; Birch-fieldMining,Inc.;Davidson Mining,Inc.; and M.A.E.-West, Incorporated, Beckley,West Virginia, their offi-cers, agents,successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain in good faith withthe Union, United Mine Workers of America, as the ex-clusive bargaining agent of their employees in the fol-lowing appropriate bargaining units by failing and refus-ing to furnish the Union with certain requested informa-tion, as described in the above decision,which was andisnecessary and relevant to the Union's performance ofits function as the exclusive bargaining agent of the unitemployees.The appropriatebargaining units are:All employees employed by[eachRespondent]working in or about [each Respondent's]mine, ex-cluding all professional employees,guards, and su-pervisors as defined in the Act.7 If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec.102.48 of theRules,be adopted by theBoard and all objections to them shallbe deemed waived for all pur-poses. MABEN ENERGY CORP.155(b) In any like or related manner interfering with, re-straining, or coercing their employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necesary to ef-fectuate the policies of the Act.(a)Furnish the Union with the requested informationas described in the above decision.(b) Post at their facilities copies of the attached noticemarked "Appendix."a Copies of the notice, on formsprovided by the Regional Director for Region 9,. afterbeing signed by the Respondent's, authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXWE WILLNOT fail and refuse to bargain in good faithwith United Mine Workers of America as the exclusivebargaining agent of our employees in the following ap-propriate bargaining units by failing and refusing to fur-nish the Union with certain requested information, as de-scribed in the Board's decision,which was and is neces-sary and relevant to the Union's performance of its func-tion as the exclusive bargaining agent of the unit employ-ees. The appropriate bargaining units are:All employees employed by[each Respondent asnamed below]working in or about[each Respond-ent's]mine,.excluding all professional employees,guards, and supervisors as definedin the Act.WE WILL NOT-in any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL furnish the Union with the requested infor-mation as described in the Board's decision. .MABEN ENERGY CORPORATION;STONEYCOAL COMPANY; EAST GULF FUEL COR-PORATION;HANSFORD SMOKELESS COL-LIERIES,INC.;HARLEYMINING, INC.;BIRCHFIELDMINING, INC.;DAVIDSONMINING, INC.;M.A.E.-WEST,INCORPO-RATEDNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that wehave violated the National Labor Relations Act and hasordered us to post and abide by this notice.